ORDER
PER CURIAM.
Diane Ignatowski (“Claimant”) appeals from the order of the Labor and Industrial Relations Commission denying her benefits for the accidental death of her husband. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).